Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 04/21/2022.

Claim Status
Claim(s) 79-108 are currently pending.
Claim(s) 79-108 are allowed, now renumbered as 1-30.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 04/21/2022 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 79.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.



Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Baumann (1/2/2014) US Patent Application Publication 2014/0005125 A1 (hereinafter referred to as "Baumann") represents the closest prior art.  Baumann teaches a sequence that is 92.8% identical to SEQ ID NO 5.

  Query Match             92.8%;  Score 142;  DB 10;  Length 32;
  Best Local Similarity   93.8%;  
  Matches   30;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GSDLGKKLLQAARAGQLDEVRELLKAGADVNA 32
              |||||||||:|||||| |||||||||||||||
Db          1 GSDLGKKLLEAARAGQDDEVRELLKAGADVNA 32


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639